Moose, J.
The paper alleged to have been issued by the appellant to circulate as money, was not inappropriately termed in the indictment “ bills.” They have most of the characteristics of bills in their strict legal sense. And although payable in Confederate currency, they were evidently intended by appellant as bills, *364to circulate as money, and were so considered and regarded by the community, according to the usual acceptation and meaning of the word in common language. (Penal Code, art. 28; Code Crim. Procedure, art. 49.) But if the instruments were improperly called bills, it was an immaterial error, as they were copied in the indictment. The appellant was not therefore in any manner misled by their being thus designated.
The court did not err in admitting the bills in evidence because it was shown that they were printed and not engraved. Whether they were engraved or printed, did not enter as an ingredient into the offence, which appellant was charged in the indictment to have committed. But this allegation in the indictment was intended merely as an additional description of the instruments alleged to have been illegally issued. They were otherwise fully and accurately described. And as it is evident, that appellant was in no manner misled or injured by the inaccuracy in this additional and unimportant ingredient of the description of the instruments, it was very properly held by the court as altogether immaterial. This allegation in the indictment might be stricken out of it as surplusage, without in any manner affecting its validity.
Nor does the fact that these notes or bills were redeemable in the bills or notes of the Confederate States, repel the intention manifested by appellant in issuing them, that they should circulate as money. The charge of the court very clearly and correctly indicated to the jury the character of facts, from which • they were authorized to conclude, that it was the intention of the appellant in issuing the bills in question, that they should circulate as money. And as the law had been sufficiently and correctly charged, there was no error in refusing to give the additional instruction asked by appellant. The facts fully authorized the verdict. It was clearly shown that the bills were issued by appellant, and were used with his knowledge by the community, as a circulating medium in place of money. It is only in bargaining and selling, and as a medium of exchange that money can be said to circulate; and in just this manner, the facts show that these bills issued by appellant were circulated. ■ And from their very nature and character it is evident they were intended for no other *365purpose, and were susceptible of no other use. That they were not regarded by the community as of equal value as a circulating medium with gold and silver, in no way tends to show that appellant did not violate the law in 'issuing them, but goes strongly to show the necessity for the protection of the community against the evil of such a currency. There is no error in the judgment, and it is therefore affirmed.
Judgment affirmed.